DETAILED ACTION
This Office Action is in response to the amendment filed 6/24/2022.  Claims 1-21 are pending in this application.  Claims 1, 8, and 15 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites storing log string correlithm objects wherein each comprises sub-string correlithm objects mapped to real-world numerical values representing the logarithm(s) of numbers one through nine, wherein each sub-string correlithm object is adjacent in n-dimensional space to preceding and subsequent sub-string correlithm objects, and further recites identifying a first sub-string correlithm object corresponding to a first real-world numerical value, aligning the first and second log string correlithm objects in n-dimensional space based on the identified first sub-string correlithm object, identifying a second sub-string correlithm object corresponding to a second real-world numerical value, and determine which sub-string correlithm object corresponds (i.e. aligns) with the second sub-string correlithm object.
Under Prong One of Step 2A of the current USPTO eligibility guidance, the recited steps, under the broadest reasonable interpretation, cover performance of the claimed steps in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory” for storing data and “a processor” for performing the claimed steps, nothing in the claim precludes the method from practically being performed in the mind (i.e. with pen and paper).  For example, storing log string correlithm objects may be implemented by data tables written with pen and paper, e.g. a listing of data objects and corresponding values as shown in Pages 68-90 of the instant specification.  It also may comprise drawing the object and/or its sub-string objects with pen and paper, as shown by 602a and 602b in Figures 24-30 wherein the lines are the objects and the dots are the sub-string objects.  Moreover, the steps of “identifying” and “determining” data values comprise decisions that may be made in the mind, such as by referencing the written data table(s).  Finally, aligning the objects and/or sub-string objects in n-dimensional space may be performed with pen and paper as shown in Figures 24-30, wherein the linear objects are drawn parallel to one another such that a person can mentally determine which dots are closest/next to one another.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, Claim 1 recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites storing the log string correlithm objects in “a memory” and “a node implemented by a processor…coupled to the memory” configured to perform the claimed steps.  However, these elements are recited at a high-level of generality, i.e. as a generic computer processor performing generic computer functions such as mathematical calculations and storing data in generic computer memory.  Furthermore, the “memory” as claimed merely operates to generically store data and provide data for use in the claimed abstract idea.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.
The claim also recites receiving first and second real-world numerical values and outputting the determined sub-string object, i.e. the final result.  However, these steps are recited at a high level of generality (i.e. as a general means of inputting and outputting data to/from an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations. Such steps are necessary data input and output operations which could be attached to any mathematical calculation(s), and thus amount to mere data gathering and insignificant extra-solution activity (see MPEP § 2106.05(g)).
Viewed separately or in combination, the additional elements described above do no more than automate the abstract idea(s) using generic computer components as a tool.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor and memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP § 2106.05(d)(II), “storing and retrieving information in memory”.  Finally, generically receiving and outputting data which are necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra-solution activity.  The courts have found limitations directed to inputting and outputting information electronically, recited at a high level of generality, to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”, “receiving or transmitting data over a network”.  Well-understood, routine and conventional activity cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-7, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 8-14, they recite method(s) comprising the limitations of Claims 1-7, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 8-14 are rejected under the same rationale as presented in the above rejections of Claims 1-7.

As per Claims 15-21, they recite medium(s) comprising the limitations of Claims 1-7, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 15-21 are rejected under the same rationale as presented in the above rejections of Claims 1-7.

Response to Arguments
Applicant's arguments filed 6/24/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.

Applicant argues on Page 9 of the Remarks that “whether or not the claims recite ‘generic computer components’ that are allegedly ‘invoked merely as a tool for implementing the abstract idea’ is a consideration to be applied at Step 2A, Prong One, or Step 2B, not for determining whether there is recited ‘practical application’ under Step 2A, Prong Two.”
The Examiner respectfully submits that this is incorrect, and that such consideration(s) are to be applied in Step 2A, Prong Two for determining whether a claim integrates a judicial exception into a practical application.  See MPEP 2106.05(f), “[a]nother consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.”

Applicant argues on Page 9 of Remarks that the claim(s) as a whole recite a unique sequence of functions which provide technical improvements, such as maintaining “the sequence, ordering, and/or distance relationships between real-world data in n-dimensional space”.
The Examiner respectfully submits that whether a claim satisfies the “improvements consideration” and is thus integrated into a practical application is elicited through the application of the subject matter eligibility analysis presented in the above claim rejections (see e.g. MPEP 2106.04(d)).  Specifically, in Prong Two of Step 2A, the Examiner is to determine if there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Thus, an improvement to the functioning of a computer or to another technology must be reflected by the additional element(s) recited in the claim, and the claim therefore must be more than generally applied to the computer or to the other technology.  
However, the additional elements in Claim 1, for example, merely recite generic computer components without specificity (see the above claim rejections), which fail to provide a meaningful limitation on the claimed steps.  Since the additional elements in Claim 1 fail to provide a meaningful limitation on the claimed steps, Claim 1 is not considered integrated into a practical application, nor can it satisfy the “improvements consideration”.
For example, the additional elements recited in Claim 1 describes a generic computer processor and memory which performs generic computer functions, i.e. storing/retrieving data in memory and performing data processing operations with the stored data.  Thus, the claimed abstract idea can be performed on a general purpose computer without requiring any new functionality or machinery, i.e. without adding to the capabilities of a computer.  Therefore, these elements fail to provide a meaningful limitation on the claimed steps, and cannot be considered as offering an improvement to the functioning of a computer or to another technology.
Moreover, maintaining the sequence, ordering, and/or distance relationships between real-world data is not a solution rooted in computer technology, and only requires the use of a computer to operate in its ordinary capacity.  For instance, all manner of record-keeping, indexing, filing, etc. likely require maintaining at least the sequence and ordering of real-world data.  Additionally, there is no indication that the claimed invention requires any specialized computer hardware or other inventive computer components (i.e. a particular machine), invokes any inventive programming, or is implemented using other than generic computer components to perform generic computer functions.
Finally, the purported improvement of maintaining the sequence, ordering, and/or distance relationships between real-world data in n-dimensional space is entirely contained in the abstract idea, which improperly relies upon the excluded subject matter (i.e. the abstract idea) and therefore cannot satisfy the “improvement consideration” under Prong Two of Step 2A or under Step 2B.  In other words, any improvement offered by the abstract idea cannot itself be abstract, and “a claim for a new abstract idea is still an abstract idea” (see MPEP 2106.05(I)).  As described in the above claim rejections, storing log string correlithm objects and aligning them in n-dimensional space may be implemented by tables and/or drawings written with pen and paper, wherein the claimed decisions may be performed mentally.  Thus, any purported improvement related to storing and retrieving the claimed data would be realized if the claim were performed by hand, mentally, or with pen and paper.  Therefore, the maintaining of the real-world data attributes and relationships is realized whether performed on a computer or not.  See MPEP 2106.05(a), "It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements."

Applicant argues on Page 10 of Remarks that the analysis of whether the claims are directed to a practical application at Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.  Applicant additionally argues on Page 8 that the Office Action failed to provide an appropriate analysis under Step 2A, Prong Two by pointing to the claims’ incorporation of a “generic computer processor performing generic computer functions…and storing data in generic computer memory” as a reason for the claims’ failure to provide a practical application.
The Examiner agrees that Step 2A, Prong Two specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.  At Prong Two of Step 2A, the Examiner is to identify any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.  Here, “integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  See MPEP 2106.04(II)(A) and 2106.04(d).  
The Examiner’s analysis of Claim 1 under Step 2A, Prong Two noted that storing the log string correlithm objects in “a memory” and performing the claimed abstract steps by “a node implemented by a processor…coupled to the memory” failed to provide a meaningful limitation on the claimed steps.  Expanding on the analysis provided in the previous Office action, the claim fails to recite any detail as to the structure of the “node” or the “processor”, or how they particularly function to perform the claimed steps.  Moreover, the claimed “memory” merely operates to store and provide data for use in the claimed abstract idea, and the claim fails to recite structural or functional limitations that would make the memory any more particular than a generic computer memory.  Thus, the “node”, “processor”, and “memory” – alone or in combination – fail to provide a meaningful limitation on the claimed abstract idea, such as by reciting an improvement to the functioning of a computer, a particular machine, or more than a general application to a particular technology.  As such, the limitations in question are general computer components (or a general purpose computer) on which the claimed abstract idea is performed.  In other words, the claimed computer is invoked merely as a tool upon which the abstract idea is applied.  Such limitations amount to mere instructions to apply an exception, which fail to provide a meaningful limitation on the judicial exception, and thus cannot provide a practical application under Step 2A, Prong Two as noted above.

Applicant argues on Page 11 of Remarks that the claims provide an improvement to “homomorphic computing” which “offers a way to perform computations in a distributed setting or in the cloud thereby addressing many of the technical problems associated with storing, moving, and converting data back and forth between real-world values and correlithm objects.”
The Examiner respectfully submits that such limitations are not reflected in the claims
and therefore cannot be considered as providing a technical improvement to the computer or
other technology.  See MPEP 2106.04(d)(1):
“…the claim must be evaluated to ensure the claim itself reflects the disclosed
improvement in technology. That is, the claim includes the components or steps of the
invention that provide the improvement described in the specification.”
In other words, without reciting homomorphic computing, distributed computing, or cloud computing, the claims cannot be considered as providing an improvement such technologies and therefore do not satisfy the “improvements consideration” as outlined in MPEP 2106.04(d)(1) and 2106.05(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182